Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-15-00033-CV

                                 Kendall HARRIS and Angela Pyatte,
                                            Appellants

                                                   v.

                        LAWYERS TITLE INSURANCE CORPORATION,
                                        Appellee

                    From the 79th Judicial District Court, Jim Wells County, Texas
                                  Trial Court No. 13-12-52792-CV
                           Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: March 11, 2015

DISMISSED FOR WANT OF PROSECUTION

           On January 22, 2015, appellants filed a notice of appeal from the trial court’s judgment or

order signed December 22, 2015. The clerk’s record was due February 20, 2015, sixty days after

the order or judgment was signed. See TEX. R. APP. P. 35.1. On February 9, 2015, the Clerk of

Jim Wells County filed a notification stating the clerk’s record would not be filed because

appellants had not paid or made arrangements to pay the clerk’s fee to prepare the record and are

not entitled to appeal without paying the fee. On February 11, 2015, we ordered appellants to

provide written proof to this court on or before February 23, 2015, that either (1) the clerk’s fee
                                                                                     04-15-00033-CV


has been paid or arrangements had been made to pay the clerk’s fee; or (2) they are entitled to

appeal without paying the clerk’s fee. We cautioned appellants that if they failed to respond within

the time provided, the appeal would be dismissed for want of prosecution. See id. R. 37.3(b).

Appellants have not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee Lawyers Title Insurance Corporation recover its costs in this appeal from appellants

Kendall Harris and Angela Pyatte.


                                                  PER CURIAM




                                                -2-